DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/538188 filed on August 12, 2019 in which Claims 1- 20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claim 1-20 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application 2018/0203779 A1).

Claim 1, Joshi teaches an information handling system (View Joshi Fig. 1; ¶ 3, 30, 31; information handling system), comprising; a device configured to communicate with a processor of the information handling system (View Joshi Fig. 1; ¶ 3, 30, 31; management server), and a baseboard management controller to communicate with the device via an in-band communication channel (View Joshi ¶ 3; in-band management/BMC), the baseboard management controller to: determine whether data is received from the device via an in-band communication channel (View Joshi ¶ 6, 30, 44, 49; determine digital assets communicated), determine whether the baseboard management controller may communicate with the device via an out-of-band communication channel (View Joshi ¶ 3; out-of-band management/BMC).  
Joshi does not explicitly teach in response to the data not being received and the baseboard management controller not able to communicate with the device, detect a failure of the device; and in response to the detection of the failure of the device, isolate the device.

 controller not able to communicate with the device, detect a failure of the device (View Huang ¶ 6, 11; detect failure); and in response to the detection of the failure of the device, isolate the device (View Huang ¶ 9, 11; isolate device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Joshi with in response to the data not being received and the baseboard management controller not able to communicate with the device, detect a failure of the device; and in response to the detection of the failure of the device, isolate the device since it is known in the art that a faulty device can be isolated (View Huang ¶ 6, 9, 11).  Such modification would have allowed a device to be isolated if a BMC cannot communicate with said device.
Claim 8 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Huang further teaches in response to the detection of the failure of the device, the baseboard management controller is further configured to assert a reset signal to the device (View Huang ¶ 6; reset device).

.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application 2018/0203779 A1) and further in view of Valentino (US Patent Application 2018/0275904).
Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach in response to the detection of the failure of the device, the baseboard management controller is further configured to cause the processor to uninstall a driver of the device.
However, Valentino teaches in response to the detection of the failure of the device, the baseboard management controller is further configured to cause the processor to uninstall a driver of the device (View Valentino ¶ 59; disable driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in response to the detection of the failure of the device, the baseboard management controller is further configured to cause the processor to uninstall a driver of the device since it is known in the art that a driver can be disabled (View Valentino ¶ 59).  Such modification would have allowed a driver to be disabled if a BMC cannot communicate with the device.
.

Claim(s) 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application 2018/0203779 A1) and further in view of Lambert (US Patent Application 2011/0087910).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach a power switch to provide auxiliary power to the device.
However, Lambert teaches a power switch to provide auxiliary power to the device (View Lambert ¶ 29; auxiliary power).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a power switch to provide auxiliary power to the device since it is known in the art that an auxiliary power source can be used (View Lambert ¶ 29).  Such modification would have allowed auxiliary power to be provided to the device as a backup.
Claim 10 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Lambert further teaches in response to the detection of the failure of the device, the baseboard management controller is further configured to switch off the auxiliary power provided from the power switch to the device (View Lambert ¶ 29; shutdown auxiliary power).
Claim 11 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 6, 7, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application 2018/0203779 A1) and further in view of Hansen (US Patent Application 2005/0276092).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach an operating system of the processor is configured to continuously receive the data from the device and periodically provide the data to the baseboard management controller.
However, Hansen teaches an operating system of the processor is configured to continuously receive the data from the device (View Hansen ¶ 7; gather management, health, performance information on computer) and periodically provide the data to (View Hansen ¶ 23, 24; BMC periodically polls sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with an operating system of the processor is configured to continuously receive the data from the device and periodically provide the data to the baseboard management controller since it is known in the art that an operating system can receive device status information and provide the device status to the BMC (View Hansen ¶ 7, 23, 24).  Such modification would have allowed the health status of the device to be sent to the BMC.
Claim 13 is the method corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the data is health and statistic data of the device.
However, Hansen teaches the data is health and statistic data of the device (View Hansen ¶ 4, 7; health and performance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the data is health and statistic data of the device since it is known in the art that device status information can be monitored (View Hansen ¶ 4, 7).  Such modification would have allowed the health status of the device to be monitored.
Claim 14 is the method corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.
Claim 20 is the method corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 15, Joshi teaches a method, comprising: determining whether the data is received from the device via an in-band communication channel (View Joshi ¶ 3; in-band management/BMC); determining whether the baseboard management controller may communicate with the device via an out-of-band communication channel (View Joshi ¶ 3; out-of-band management/BMC).
Joshi does not explicitly teach in response to the data not being received and the baseboard management controller not able to communicate with the device, detecting a failure of the device; and in response to the detection of the failure of the device, isolating the device; continuously receiving, via an operating system of a processor, data from a device.
However, Huang teaches in response to the data not being received and the baseboard management controller not able to communicate with the device, detecting a failure of (View Huang ¶ 6, 11; detect failure); and in response to the detection of the failure of the device, isolating the device (View Huang ¶ 9, 11; isolate device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Joshi with in response to the data not being received and the baseboard management controller not able to communicate with the device, detecting a failure of the device; and in response to the detection of the failure of the device, isolating the device since it is known in the art that a faulty device can be isolated (View Huang ¶ 6, 9, 11).  Such modification would have allowed a device to be isolated if a BMC cannot communicate with said device.
However, Hansen teaches continuously receiving, via an operating system of a processor, data from a device (View Hansen ¶ 7; gather management, health, performance information on computer);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with continuously receiving, via an operating system of a processor, data from a device since it is known in the art that an operating system can receive device status information (View Hansen ¶ 7).  Such modification would have allowed the health status of the device to be sent to the BMC.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application .

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings above do not explicitly teach in response to the detection of the failure of the device, causing the processor to uninstall a driver of the device.
However, Valentino teaches in response to the detection of the failure of the device, causing the processor to uninstall a driver of the device (View Valentino ¶ 59; disable driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in response to the detection of the failure of the device, causing the processor to uninstall a driver of the device since it is known in the art that a driver can be disabled (View Valentino ¶ 59).  Such modification would have allowed a driver to be disabled if a BMC cannot communicate with the device.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Patent Application 2014/0207902) in view of Huang (US Patent Application 2018/0203779 A1) in view of Hansen (US Patent Application 2005/0276092) and further in view of Lambert (US Patent Application 2011/0087910).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings above do not explicitly teach providing, via a power switch, auxiliary power to the device.
However, Lambert teaches providing, via a power switch, auxiliary power to the device (View Lambert ¶ 29; auxiliary power).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with providing, via a power switch, auxiliary power to the device since it is known in the art that an auxiliary power source can be used (View Lambert ¶ 29).  Such modification would have allowed auxiliary power to be provided to the device as a backup.
Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Lambert further teaches in response to the detection of the failure of the device, switching off the auxiliary power to the device (View Lambert ¶ 29; shutdown auxiliary power).
Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  Huang further teaches in response to the detection of the failure of the device, asserting a reset signal to the device (View Huang ¶ 6; reset device).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114